Citation Nr: 0913913	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to initial ratings in excess of 30 percent 
for bilateral hearing loss prior to June 5, 2008, and in 
excess of 70 percent thereafter.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1944 to July 
1946 and from January 1951 to January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Des Moines, Iowa, which granted service connection for 
hearing loss with an evaluation of 30 percent and denied the 
claim of service connection for tinnitus.  

The Board remanded this case in July 2008.  It returns now 
for appellate consideration.

During the pendency of the appeal, an increased evaluation 
from 30 percent to 70 percent was granted for bilateral 
hearing loss by rating decision dated in November 2008.  The 
Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss is productive of 
Level VI hearing impairment in the right ear and Level VI 
hearing impairment in the left ear prior to June 5, 2008.

2.  The appellant's bilateral hearing loss is productive of 
Level XI hearing impairment in the right ear and Level VIII 
hearing impairment in the left ear on and after June 5, 2008.

3.  The appellant does not have a current diagnosis of 
tinnitus.


CONCLUSIONS OF LAW

1.  Prior to June 5, 2008, the criteria for an initial rating 
in excess of 30 percent for bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  On and after June 5, 2008, the criteria for an initial 
rating in excess of 70 percent for bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
ratings and service connection.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings and service connection cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claims, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions, excepting notice of the degree of 
disability and effective date elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Notice 
was completed in a November 2008 letter for the increased 
rating claim.  Although this letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in November 2008, he was provided three 
months to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
January 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Since the Board has concluded that the preponderance 
of the evidence is against the claim for service connection 
for tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has requested 
that VA obtain records from the Iowa Hearing Clinic.  The 
clinic did not respond to the RO's three requests for 
records.  The appellant was notified in an August 2008 
letter.  The appellant went to the clinic and underwent a 
June 2008 examination, and submitted that report.  The clinic 
informed the appellant that it does not respond to or comply 
with VA records requests.  There is nothing further that VA 
can do to obtain records from the Iowa Hearing Clinic.  There 
are no other outstanding records identified by the appellant.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in 2008.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination report is thorough.  The examination in this case 
is adequate upon which to base a decision.

The appellant has undergone VA examinations, which clearly 
state that the appellant does not have tinnitus.  Given that 
the appellant has repeatedly denied tinnitus during 
examinations and the private medical evidence makes no 
reference to tinnitus, the Board concludes that there is 
enough competent medical evidence to proceed on the claim.  
Further examination is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The appellant contends that he is entitled to initial rating 
in excess of 30 percent prior to June 5, 2008, and in excess 
of 70 percent thereafter for his bilateral hearing loss.  For 
the reasons that follow, the Board concludes that increased 
ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2008).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in January 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
65
70
LEFT
45
60
65
60
70

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 62 percent in the left ear.  
Puretone averages were 65 in the right ear and 63.75 in the 
left.

On private audiologic evaluation in June 2008, puretone 
thresholds, in decibels, 



were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
90
90
85
LEFT
80
80
85
Not 
recorded
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.  
Puretone averages were 86.25 in the right ear and 83.33 in 
the left.

On VA audiologic evaluation in October 2008, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
95
100
90
90
LEFT
55
70
75
75
90

Speech audiometry revealed speech recognition ability of 16 
percent in the right ear and of 56 percent in the left ear.  
Puretone averages were 93.75 in the right ear and 77.5 in the 
left.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  At the January 2005 VA 
examination, the right ear had a puretone average of 65 dB 
and a speech recognition score of 60; therefore the right ear 
received a designation of VI.  The left ear had a puretone 
average of 63.75 dB and a speech recognition score of 62; 
therefore the left ear received a designation of VI.  At the 
June 2008 private examination, the right ear had a puretone 
average of 86.25 dB and a speech recognition score of 76; 
therefore the right ear received a designation of V.  The 
left ear had a puretone average of 83.33 dB and a speech 
recognition score of 72; therefore the left ear received a 
designation of VII.  At the October 2008 VA examination, the 
right ear had a puretone average of 93.75 dB and a speech 
recognition score of 16; therefore the right ear received a 
designation of XI.  The left ear had a puretone average of 
77.5 dB and a speech recognition score of 56; therefore the 
left ear received a designation of VIII.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  

Under Table VIa, the appellant's Numeric designations are 
different.  The January 2005 VA examination scores result in 
a V for the right ear and a V for the left.  The June 2008 
private examination scores result in a VIII for the right ear 
and a VIII for the left.  The October 2008 scores results in 
an IX for the right ear and VII for the left.

Accordingly, the Table VI Numeric designations of VI are 
higher than the Table VIa designations of V for the January 
2005 examination.  The point where VI and VI intersect on 
Table VII then reveals the disability level for the 
appellant's hearing loss, which in this case is the currently 
assigned 30 percent, prior to June 5, 2008.

The Table VI Numeric designations are V for the right and VII 
for the left, lower than the Table VIa designations of VIII 
bilaterally for the June 2008 examination.  The point where 
VIII and VIII intersect on Table VII then reveals the 
disability level for the appellant's hearing loss, which is 
50 percent.  

The Table VI Numeric designations are XI for the right and 
VIII for the left, lower than the Table VIa designations of 
IX for the right and VII for the left for the October 2008 
examination.  The point where XI and VII intersect on Table 
VII then reveals the disability level for the appellant's 
hearing loss, which is 70 percent, the currently assigned 
rating on and after June 5, 2008.

The Board notes that the June 2008 private evaluation is 
incomplete, in that the 3000 dB score was not recorded on the 
left side and the speech recognition scores are not the 
Maryland CNC test.  This introduced some uncertainty as to 
the results, and the RO has already appropriately resolved 
doubt in the appellant's favor by assigning the 70 percent 
rating as of the date of the private evaluation, June 5, 
2008.  

The Board has considered the possibility of further staged 
ratings.  Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for a higher ratings than those 
assigned have at no time been met.  Accordingly, further 
staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's hearing loss 
disability is not inadequate.  While the Board recognizes 
that the disability is severe, he receives a 70 percent 
rating.  The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  There is no evidence of the effect of his 
hearing loss on employment.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board finds that the currently assigned evaluations 
adequately reflects the clinically established impairment 
experienced by the appellant.  Thus, his request for a higher 
evaluation is denied.  See 38 C.F.R. § 4.85.

III. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  The appellant has 
denied having tinnitus repeatedly, at a January 2005 VA 
examination, a June 2005 annual audiology examination, a July 
2006 VA examination, a May 2008 audiology visit, and at his 
October 2008 VA examination.  The appellant also denied 
having vertigo or other ear complaints in August 2008.

The private medical also does not show tinnitus.  The June 
2008 examination report does not explicitly mention tinnitus 
or complaints of tinnitus.  The report was entered on a form 
that has a list of ear disorders that may be checked if 
present.  The list includes tinnitus and there is no 
indication of any ear disorder on the list.  The appellant 
has submitted an April 1989 audiology assessment on several 
occasions.  This evaluation does not discuss tinnitus either.  

The only evidence in favor of the appellant's tinnitus claim 
come from his Notice of Disagreement.  He indicates that his 
history of impairment dates back to 1945, during combat in 
Europe with the 78th Division.  He reports that a tank fired 
its main cannon while he was nearby and he lost his hearing 
for a couple of days.  At the end of two days, his hearing 
began to return, but a ringing sensation remained.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Certainly noise exposure, hearing loss and a ringing 
sensation in the ears in combat are within the appellant's 
ability to report.  The Board accepts the appellant's 
contentions that this ringing did occur.

The fact that ringing occurred during service does not mean 
that the appellant has any such disability now.  In Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States 
Court of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

The Board finds that the appellant does not have a current 
disability of tinnitus.  The appellant's VA and private 
treatment records show that he either denied or did not 
report tinnitus.  His statements concern only his experiences 
in combat in 1945, not his current condition.  The remaining 
evidence concerns hearing loss, a distinct and already 
service connected condition.  Service connection for tinnitus 
must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's tinnitus claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to initial ratings in excess of 30 percent for 
bilateral hearing loss prior to June 5, 2008, and in excess 
of 70 percent thereafter is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


